Citation Nr: 1710545	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a recurrent right elbow disability.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 1992 and from February 2003 to July 2004, with additional duty with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the St. Louis, Missouri, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for right elbow epicondylitis.  In November 2010 and August 2015, the Board remanded the appeal to the Montgomery, Alabama, Regional Office (RO) for additional development of the record.  


FINDING OF FACT

Right elbow osteoarthritis (degenerative joint disease) was initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for right elbow osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for a recurrent right elbow disability is warranted as that disability was initially manifested during active service.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  

A June 2004 VA treatment record states that the Veteran complained of occasional right elbow pain.  An assessment of degenerative joint disease was made.  A contemporaneous VA right elbow X-ray study found a large posterior right olecranon spur.  The Board observes that the Veteran was in active service at the time of the June 2004 VA evaluation.   

VA clinical documentation dated in July 2004 shows that the Veteran reported that he had injured his right elbow while doing physical training in Iraq about six months prior to the appointment.  An impression of right lateral epicondylitis was advanced.  

In a July 2005 claim, the Veteran advanced that he incurred and was treated for a recurrent right elbow disability while stationed in Iraq in May 2003.  

At a January 2006 VA examination, the Veteran complained of recurrent right elbow pain since 2003.  He was diagnosed with recurrent right elbow epicondylitis.  

A November 2014 VA right elbow X-ray study found a 1.47 centimeter-long olecranon bone spur.  

A July 2016 VA evaluation found that the Veteran's right elbow disability was diagnosed as elbow degenerative joint disease, diagnosable as of the June 7, 2004, VA right elbow examination and X-ray and was a chronic condition.  

The Board finds that right elbow degenerative joint disease was initially manifested during active service and noted on repeated post-service VA X-ray studies.  Therefore, the Board concludes that service connection for right elbow osteoarthritis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for right elbow degenerative joint disease is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


